This case is before us on an appeal from a decree of a Probate Court which denied and dismissed a petition to vacate that part of a decree of divorce which awarded alimony to the plaintiff and provided for the sale of real estate and an equal division of the proceeds. That part of the decree was entered pursuant to a stipulation signed
The case was submitted on briefs.
Joseph C. Hurley, executor, pro se.
Gerald F. Lane for the defendant.
by the plaintiff and her husband. The stipulation was incorporated in the divorce decree by reference. The judge filed a report of material facts, and the evidence is reported. The judge found, contrary to the allegations of the petition, that the plaintiff had signed the stipulation with knowledge of its contents and after having conferred with her lawyer, and further that the agreement in the stipulation was fair. Those findings are supported by the evidence. Tsomides v. Tsomides, ante, 750 (1975).

Decree affirmed.